—Appeal by defendant from a judgment of the Supreme Court, Queens County (Agresta, J.), rendered November 10, 1983, convicting him of robbery in the third degree (two counts) and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant contends that the evidence adduced at trial was insufficient to establish his guilt beyond a reasonable doubt and that the testimony of the People’s witnesses was incredible as a matter of law. We disagree. Reviewing the record in the light most favorable to the People, there is sufficient evidence to support the verdict (see, People v Malizia, 62 NY2d 755, cert denied — US —, 105 S Ct 327; People v Contes, 60 NY2d 620; People v Gruttola, 43 NY2d 116). Although minor inconsistencies appear in the testimony of certain witnesses, the assessment of credibility is for the trier of fact (see, People v La Borde, 76 AD2d 869), and the facts in this case do not compel the conclusion that a reasonable doubt existed as a matter of law. Further, defendant failed to register any objection to those portions of the charge assailed on appeal and, therefore, no question of law with respect thereto has been preserved for appellate review (see, People v Thomas, 50 NY2d 467; People v Glinsman, 107 AD2d 710). Finally, the sentence imposed by the court was not unduly harsh under the circumstances of this case. Bracken, J. P., Weinstein, Kunzeman and Kooper, JJ., concur.